Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/27/2021 has been entered and made of record.  Claims 1-15 have been amended.  Claims 1-20 remain pending.

Response to Arguments
Regarding to abstract and specification are objected, Examiner withdraws said objection due to proper amended to the abstract and specification.
Regarding to claims 1-20 rejected under double patenting, Examiner maintains the rejection because Applicant has not addressed the rejection.
Regarding to claims 1-20 rejection under 35 USC 101, Applicant argued on page 10-12
“If the claim recites a judicial exception, then the analysis moves to Prong Two of Step 2A. Under Prong Two, the Examiner is to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See Section III.A.2 of the 2019 Guidance. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. The 2019 Guidance notes that an example of an indication that a judicial exception has been integrated into a practical application includes a recitation of an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Section III.A.2 of the 2019 Guidance. Applicant submits the claims of the present application provide such an improvement. 
The present claims are directed to an improvement in load balancing by using a relative operational status of each of a group of devices when assigning computing tasks to be performed.   For example, paragraph 2 of the present Specification describes a problem in load balancing that the present claims address: 
Current performance status determinations, for example, load balance checks, often do not account for partial failures. A performance status of a node with a 90% failure rate can still be considered alive or active. Moreover, a performance status of a specific node in a system is often determined based on the performance rate of that node alone, without considering the performance rates of other nodes in the system. These and other shortcomings are addressed in the present disclosure. 
The present Specification goes on in paragraph 25 to describe a solution to the above problem provided by the present claims: 
Methods and systems for status determination are disclosed. An operational status of a node can be determined based on operational rates of a plurality of nodes in a system. A comparison of the operational rates of a plurality of nodes in a system can reveal one or more nodes that are "more" or "less" available than other nodes in the plurality of nodes for task processing. The methods and systems disclosed can utilized a relative comparison of operational rates of a plurality of nodes to establish an operational status for one or more of the plurality of nodes. Any operational rate can be applied to the present disclosure along with any technique for comparing one or more operational rates to each other to derive an operational status. For example, a first operational rate of a first node and a second operational rate of a second node can be determined. A difference between the second operational rate and the first operational rate can be determined. An operational status of the first node and/or the second node can be provided based on the difference. 
This improvement in load balancing is realized in at least the following steps of claim 1:  "determining, based on the operational data, a relative operational status of a second network device of the plurality of network devices;" "determining, based on the relative operational status, that the second network device is to process at least one computing task;" and" causing the second network device to process the at least one computing task." By determining the Atlanta #3369356 v611 
"relative operational status of [the] second network device of the plurality of network devices," the claim addresses the problem discussed above regarding current load balancing systems that do not "consider[] the performance rates of other nodes in the system." Specification, ¶ 2. 
It is the incorporation of the claimed steps, not the use of a computer, that "improve[s] [the] existing technological process." Alice, 134 S. Ct. at p. 2358. In the present case, the aforementioned steps of claim 1 are the source of the improvement. Moreover, these steps of claim 1 indicate the claim as a whole is more than a drafting effort designed to monopolize the alleged abstract idea. Thus, Applicant submits the present claims provide an improvement to load balancing technology and therefore integrate the alleged abstract idea of mental processes into a practical application. 
Accordingly, Applicant respectfully submits claim 1 is directed to patent-eligible subject matter. Therefore, Applicant respectfully requests that the rejection be withdrawn. Additionally, independent claims 8 and 15 recite similar, though not identical, features as claim 1. Thus, Applicant respectfully submits claims 8 and 15 are directed to patent-eligible subject matter for similar reasons as set forth above with regard to claim 1. Accordingly, Applicant respectfully requests that the rejection of claims 8 and 15 be withdrawn”.
Applicant’s arguments have been fully considered and they are persuasive.  In step 2A prong 1, Examiner determine that the additional element in claims 1, 8 and 15, “cause(ing) the second network device to process the at least one computing task” applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to particular technology, such that the claim as a whole is more than drafting effort designed to monopolize the exception.  According, Examiner withdraws the rejections for claims 1-20 under 35 USC 101.
Regarding to claims 1, 8 and 15 rejected under 35 USC 102, Applicant argued on page 14
“In the present case, independent claim 1 recites, in part, "determining, by a first network device of a plurality of network devices, operational data associated with the plurality of network devices." Independent claims 8 and 15 recite similar, though not identical, features. The Office Action asserts that Anantharam teaches these features of claim 1. Office Action, (p. 22) (citing Anantharam at ¶¶ 79-82). Applicant respectfully disagrees. 
Anantharam generally relates to "overlay virtual environments, and in particular, load balancing for a virtual networking system." Anantharam at ¶ 1. For example, Anantharam teaches that a "primary node 10A facilitates load balancing for non-primary nodes lOB of [a] cluster 100." Id. at¶ 68. The sections of Anantharam cited by the Office Action describe "load balancing for a cluster 100" in which a "load balancing application module 210 of a primary node 10A of a cluster 100 determines which non-primary node ioB of the cluster 100 has an overall load L that satisfies" one or more "conditions" and "which non-primary node lOB of the cluster 100 has an overall load L that is the lowest overall load in the cluster 100." Id. at ¶ 79; see also id. at ¶ 81 ("The primary node 10A determines that domain X minimizes the relation (1) provided above, and triggers the migration/copying of domain X to Node B.") Applicant respectfully submits Anantharam does not teach "determining, by a first network device of a plurality of network devices, operational data associated with the plurality of network devices," as presently claimed. At most, Anantharam teaches a primary node that determines a load/status of each non-primary node within a cluster of non-primary nodes, and the primary node then performs load balancing for the cluster. In other words, Anantharam teaches a primary node that determines a load/status for each node within a cluster that does not include the primary node itself. Anantharam is devoid of any teaching of the primary node determining a load/status for a cluster of nodes that includes the primary node itself. Thus, Anantharam does not teach "determining, by a first network device of a plurality of network devices, operational data associated with the plurality of network devices," as recited by amended claim 1. Therefore, for at least these reasons, Applicant submits Anantharam does not teach each and every feature of independent claim 1 as amended.  Accordingly, Applicant respectfully requests that the rejection of independent claim 1 and its dependent claims be withdrawn and such claims be allowed. Additionally, independent claims 8 and 15 recite similar, though not identical, features as independent claim 1”.
Examiner respectfully disagrees with Applicant.  In paragraph [0078], Anantharam taught that if the primary node is determined that an overall load of the primary node is above the threshold then the primary node will trigger a migration/copying of at least one data set from the 0078 - the load balancing application module 210 further determines whether an overall load L on the primary node 10A exceeds a corresponding load threshold Th for the primary node 10A. If an overall load L on the primary node 10A exceeds a corresponding load threshold Th for the primary node 10A, the primary node 10A triggers the migration/copying of at least one data set 110 for a data sub-group from the primary node 10A to a non-primary node 10B of the cluster 100)
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 line 2 - by a first network computing device of a plurality of network devices.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13 and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 10,592,379 hereinafter ‘379. Although the claims at issue are not identical, they are not patentably distinct from each other because
The differences between instant application and ‘379 is shown underline.
Instant Application 16/775003
Patent 10,592,379
1. A method comprising: 
  determining, by a first network device of a plurality of network devices, operational data 
  determining, based on the operational data, a relative operational status of a second network device of the plurality of network devices; and 

  determining, based on the relative operational status, that the first network device is to process at least one computing task.



causing the second network device to process the at least one computing task.

a first network device, a first operational rate associated with the first network device;
 
determining, by the first network device based on a difference between the first operational rate and the second operational rate, a relative operational status of the first network device;

sending, to the load balancer, the relative operational status of the first network device;
receiving, by the first network device from the load balancer based on the relative operational status of the first network device, a request to process a computing task; and

processing, by the first network device, the computing task processing, by the first network device, the computing task.
The method of claim 1, wherein determining, based on the operational data, the relative operational status of the second network device of the plurality of network devices comprises: 
  determining, based on the operational data, a difference between a first operational rate associated with the second network device and a second operational rate associated with a third network device of the plurality of network devices; and 
  determining, based on the difference between the first operational rate and the second operational rate, the relative operational status of the first network device
 A method comprising: 




receiving, by the first network device, a second operational rate associated with a second network device;
determining, by the first network device based on a difference between the first operational rate and the second operational rate, a relative operational status of the first network device;
The method of claim 2, wherein the relative operational status of the second network device comprises at least one of active, available, live, or enabled, and wherein a relative operational status of the third network device comprises at least one of inactive, unavailable, not live, or disabled.
3 The method of claim 1, wherein a relative operational status of the second network device comprises at least one of inactive, unavailable, not live, or disabled, and wherein the relative operational status of the first network device comprises at least one of active, available, live, or enabled.
4 The method of claim 2, wherein the first operational rate is based on a success rate of information communicated via the second network device, and wherein the second third network device
The method of claim 1, wherein the first operational rate is based on a success rate of information communicated via the first network device, and wherein the second second network device.
The method of claim 2, wherein the first operational rate indicates an availability of the second network device when the difference between the first operational rate and the second operational rate does not satisfy a threshold.
5. The method of claim 4, wherein the first operational rate indicates an availability of the first network device if the difference between the first operational rate and the second operational rate does not satisfy a threshold
6. The method of claim 2, wherein the third operational rate is based on a failure rate of the second network device to complete one or more computing tasks associated with the at least one computing task
6. The method of claim 1, wherein the second operational rate is based on a failure rate of information communicated via the second network device
8. A non-transitory computer readable medium storing processor executable instructions that, when executed by a first network device of a plurality of network devices, cause the first network device to: 
determine operational data associated with the plurality of network devices; 

the operational data, a relative operational status of a second network device of the plurality of network devices; and 

determine, based on the relative operational status, that the second network device is to process at least one computing task.



cause the second network device to process the at least one computing task.
A method comprising:




determining, by a first network device, a first operational rate associated with the first network device;
first network device based on a difference between the first operational rate and the second operational rate, a relative operational status of the first network device;
sending, to the load balancer, the relative operational status of the first network device;
receiving, by the first network device from the load balancer based on the relative operational status of the first network device, a request to process a computing task; and
processing, by the first network device, the computing task processing, by the first network device, the computing task.
The non-transitory computer readable medium of claim 8, wherein the processor- executable instructions that cause the computing device to determine, based on the operational data, the relative operational status of the first network device of the plurality of network devices further cause the computing device to: 
determine, based on the operational data, a difference between a first operational rate associated with the first network device and a second operational rate associated with a second network device of the plurality of network devices; and 
  determine, based on the difference between the first operational rate and the second operational rate, the relative operational status of the first network device
 A method comprising: 







receiving, by the first network device, a second operational rate associated with a second network device;
determining, by the first network device based on a difference between the first operational rate and the second operational rate, a relative operational status of the first network device;
The non-transitory computer readable medium of claim 9, wherein the relative operational status of the second network device comprises at least one of active, available, live, or enabled, and wherein a relative operational status of the second network device comprises at least one of inactive, unavailable, not live, or disabled.
3 The method of claim 1, wherein a relative operational status of the second network device comprises at least one of inactive, unavailable, not live, or disabled, and wherein the relative operational status of the first network device comprises at least one of active, available, live, or enabled.
11. The non-transitory computer readable medium of claim 9, wherein the first operational rate is based on a success rate of information communicated via the first network device, and wherein the second third network device.
The method of claim 1, wherein the first operational rate is based on a success rate of information communicated via the first network device, and wherein the second operational rate is based on a success rate of second network device.
The non-transitory computer readable medium of claim 9, wherein the first operational rate indicates an availability of the second network device when the difference between the first operational rate and the second operational rate does not satisfy a threshold.
5. The method of claim 4, wherein the first operational rate indicates an availability of the first network device if the difference between the first operational rate and the second operational rate does not satisfy a threshold. 
13. The non-transitory computer readable medium of claim 9, wherein the third operational rate is based on a failure rate of the second network device to complete one or more computing tasks associated with the at least one computing task.
6. The method of claim 1, wherein the second operational rate is based on a failure rate of information communicated via the second network device
15. An apparatus, comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: 
determine operational data associated with a plurality of network devices, wherein the plurality network devices comprising the apparatus:

  determine, based on the operational data, a relative operational status of a first network device of the plurality of network devices; and 


  determine, based on the relative operational status, that the first network device is to process at least one computing task


cause the second network device to process the at least one computing task.
A method comprising:




a first network device, a first operational rate associated with the first network device;
 

determining, by the first network device based on a difference between the first operational rate and the second operational rate, a relative operational status of the first network device;

sending, to the load balancer, the relative operational status of the first network device;
receiving, by the first network device from the load balancer based on the relative operational status of the first network device, a request to process a computing task; and
processing, by the first network device, the computing task processing, by the first network device, the computing task.
The apparatus of claim 15, wherein the processor-executable instructions that cause the apparatus to determine, based on the operational data, the relative operational status of a first network device of the plurality of network devices further cause the apparatus to: 
determine, based on the operational data, a difference between a first operational rate associated with the first network device and a second operational rate associated with a second network device of the plurality of network devices
 A method comprising:






receiving, by the first network device, a second operational rate associated with a second network device;
determining, by the first network device based on a difference between the first operational rate and the second operational rate, a relative operational status of the first network device;

 The apparatus of claim 16, wherein the relative operational status of the first network device comprises at least one of active, available, live, or enabled, and wherein a relative operational status of the second network device comprises at least one of inactive, unavailable, not live, or disabled
3 The method of claim 1, wherein a relative operational status of the second network device comprises at least one of inactive, unavailable, not live, or disabled, and wherein the relative operational status of the first network device comprises at least one of active, available, live, or enabled.
18. The apparatus of claim 16, wherein the first operational rate is based on a success rate of information communicated via the first network device, and wherein the second operational rate is based on a success rate of 
The method of claim 1, wherein the first operational rate is based on a success rate of information communicated via the first network device, and wherein the second operational rate is based on a success rate of 
The apparatus of claim 16, wherein the first operational rate indicates an availability of the first network device when the difference between the first operational rate and the second operational rate does not satisfy a threshold.
6. The method of claim 1, wherein the second operational rate is based on a failure rate of information communicated via the second network device
20. The apparatus of claim 16, wherein the second operational rate is based on a failure rate of the second network device to complete one or more computing tasks associated with the at least one computing task.
7. The method of claim 6, wherein the failure rate of information communicated via the first network device comprises a failure rate of the first network device to complete one or more computing tasks


Regarding to claims 1, 8 and 15 of the instant application, claim 1 of ‘379 discloses a similar invention as describing in the instant application.  ‘379 may use different languages to disclose the claimed invention of recent application but they are not patently distinct.  For example, claim 1 of ‘379 discloses determining operational rate of first and second network device instead of the operational data and operational status of a plurality of networks and a first network.  The instant application may be more broadly recited but the application still discloses a similar concept as claim 1 of ‘379.  Claims 8 and 15 disclose a non-transitory storing processor-executable instruction and an apparatus respectively.  However, both claim 8 and 15 disclosed a same method as claim 1 of ‘379 therefore, claims 8 and 15 are anticipated by claim 1 of ‘379.
Regarding to claims 2, 9 and 16 of instant application, claim 1 of ‘379 discloses a similar invention as describing in the instant application.  ‘379 may use different languages to disclose the claimed invention of recent application but they are not patently distinct.  The instant application may be more broadly recited but the application still discloses a similar concept as claim 1 of ‘379.  Claims 9 and 16 disclose a non-transitory storing processor-executable instruction and an apparatus respectively.  However, both claim 8 and 15 disclosed a same method as claim 1 of ‘379 therefore, claims 8 and 15 are anticipated by claim 1 of ‘379.
Regarding to claims 3-6, 10-13 and 17-20 of instant application, claim 3-6 of ‘379 discloses a similar invention as describing in the instant application.  ‘379 may use different languages to disclose the claimed invention of recent application but they are not patently distinct.  The instant application may be more broadly recited but the application still discloses a similar concept as claim 3-6 of ‘379.  Claims 10-13 and 17-20 disclose a non-transitory storing processor-executable instruction and an apparatus respectively.  However, both claim 10-13 and 17-20 disclosed a same method as claims 3-6 of ‘379 therefore, claims 10-13 and 17-20 are anticipated by claims 3-61 of ‘379.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-9, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anantharam et al. (SU 2014/0280949) .
Regarding to claim 1, Anantharam teaches a method comprising:
determining, by a first network (Fig.6 Primary node) of a plurality of network device (Fig.5A), operational data associated with the plurality of network devices; (¶0078-0079 – determining which network node has a high/low load)
determining, based on the operational data , a relative operational status of a second network device (Fig.6 Node A) of the plurality of network devices; (Fig.7 Blk. 251, ¶0080 – determining that Node A has high load than node B) and 
determining, based on the relative operational status, that the second network device (Fig.6 Node A) is to process at least one computing task (¶0081-0082 – transfers domain X to node B, Fig.7, ¶0089)
causing the second network device (Fig.6 Node A) to process the at least one computing task (¶0081-0082 – transfers domain X to node B, Fig.7, ¶0089)
Regarding to claim 2, Anantharam teaches wherein determining, based on the operational data, the relative operational status of the second network device of the plurality of network devices comprises.  Anantharam further teaches
determining, based on the operational data, a difference between a first operational rate associated with the second network device and a second operational rate associated with a third network device of the plurality of network devices; (Fig.6, ¶0077-0080 – determining node A i.e. second network devices has a highest network load and node B i.e. third network device has a lowest network load)
determining, based on the difference between the first operational rate and the second operational rate, the relative operational status of the second network device (¶0077-0080)
Regarding to claim 5, Anantharam teaches the method of claim 2.  Anantharam teaches wherein the first operational rate indicates an availability of the second network device when the difference between the first operational rate and the second operational rate does not satisfy a threshold (¶0077, 0079 – performing load balance if over the threshold)
Regarding to claim 7, Anantharam teaches the method of claim 1.  Anantharam further teaches wherein the second network device (Fig.6 Node A) comprises the first network device (Fig.6 Primary Node A), and wherein causing the second network device (Fig.6 primary node 10A) to process the at least one computing task comprises:
causing, by the first network device, the at least one computing task to be processed (¶0082 - the primary node 10A notifies Node B that domain X will be migrated/copied from Node A to Node B. Upon confirming that domain X is not presently mapped to Node B, Node B signals that it is ready to receive domain X (e.g., Node B sends the primary node 10A an acknowledgment (ACK) message). The primary node 10A then instructs the domain transfer application module 140 of Node A to migrate/copy domain X to Node B)
Regarding to claim 8, Anantharam teaches a non-transitory computer readable medium storing processor-executable instructions that, when executed by a first network device of a plurality of a network devices, cause the first network device to (¶0095):
determine operational data associated with the plurality of network devices; (¶0078-0079 – determining which network node has a high/low load)
Fig.6 Node A) device of the plurality of network devices; (Fig.7 Blk. 251, ¶0080 – determining that Node A has high load than node B)
determine, based on the relative operational status that the second network device is to process at least one computing task (¶0081-0082 – transfers domain X to node B, Fig.7, ¶0089)
cause the second network device (Fig.6 Node A) to process the at least one computing task (¶0081-0082 – transfers domain X to node B, Fig.7, ¶0089)
Regarding to claim 9, Anantharam teaches non-transitory computer readable medium of claim 8, wherein the processor executable instructions that cause the first network device to determine, based on the operational data, the relative operational status of the second network device of the plurality of network devices further cause the computing device to (claim 8 rejection)
determine, based on the operational data, a difference between a first operational rate associated with the second network device and a second operational rate associated with a third network device of the plurality of network devices; (¶0077-0080 – determining node B i.e. first network devices has a highest network load and node B i.e. second network device has a lowest network load)
determine, based on the difference between the first operational rate and the second operational rate, the relative operational status of the second network device (¶0077-0080)
 Regarding to claim 12, Anantharam teaches the non-transitory computer readable medium of claim 9.  Anantharam teaches wherein the first operational rate indicates an availability of the first network device when the difference between the first operational rate and 0077, 0079 – performing load balance if over the threshold)
Regarding to claim 14, Anantharam teaches the non-transitory computer readable medium of claim 8, wherein the second network device (Fig.6 Node A) comprises the first network device (Fig.6 Primary Node A), and wherein the processor- executable instructions that cause the first network device (Fig.6 primary node 10A) to cause the second network device to process the at least one computing task further cause the first network device to:
causes, by the first network device, the at least one computing task to be processed (¶0082 - the primary node 10A notifies Node B that domain X will be migrated/copied from Node A to Node B. Upon confirming that domain X is not presently mapped to Node B, Node B signals that it is ready to receive domain X (e.g., Node B sends the primary node 10A an acknowledgment (ACK) message). The primary node 10A then instructs the domain transfer application module 140 of Node A to migrate/copy domain X to Node B)
Regarding to claim 15, Anantharam teaches an apparatus, comprising:
one or more processors; (Fig.8 processor 302) and 
a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: (¶0095)
determine operational data associated with a plurality of network devices, wherein the plurality of network devices comprises apparatus (¶0078-0079 – determining which network node has a high/low load);
determine, based on the operational data, a relative operational status of a first network device of the plurality of network devices; (Fig.7 Blk. 251, ¶0080 – determining that Node A has high load than node B) and 
0081-0082 – transfers domain X to node B, Fig.7, ¶0089)
cause the first network device (Fig.6 Node A) to process the at least one computing task (¶0081-0082 – transfers domain X to node B, Fig.7, ¶0089)
Regarding to claim 16, Anantharam teaches the apparatus of claim 15, wherein the processor-executable instructions that cause the apparatus to determine, based on the operational data, the relative operational status of a first network device of the plurality of network devices further cause the apparatus to (claim 1 rejection)
determine, based on the operational data, a difference between a first operational rate associated with the first network device and a second operational rate associated with a second network device of the plurality of network devices; (¶0077-0080 – determining node B i.e. first network devices has a highest network load and node B i.e. second network device has a lowest network load)
determine, based on the difference between the first operational rate and the second operational rate, the relative operational status of the first network device (¶0077-0080)
Regarding to claim 19, Anantharam teaches the apparatus of claim 16.  Anantharam teaches wherein the first operational rate indicates an availability of the first network device when the difference between the first operational rate and the second operational rate does not satisfy a threshold (¶0077, 0079 – performing load balance if over the threshold)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4, 6, 10-11, 13, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anantharam et al. (US 2014/0280949) as applied to claim 2 above, and further in view of Anand (US 9,344,493) provided by IDS.
Regarding to claim 3, Anantharam teaches the method of claim 2.  Anantharam fails to teach wherein the relative operational status of the second network device comprising at least one of active, available, live, or enabled, and wherein a relative operational status of the second network device comprises at least one of inactive, unavailable, not live, or disabled.
Anand teaches
wherein the relative operational status of the second network device comprising at least one of active, available, live, or enabled and wherein a relative operational status of the third Fig. 1, Col.2 line 64 – Col.3 line 7 - The node management device may monitor a status of a node based on the configuration parameter. The node management device may probe (e.g., request a response from) the node to determine the status associated with the node. For example, the node management device may determine that a first node is “UP” (e.g., available for receiving a workload), and may determine that a second node is “DOWN” (e.g., unavailable for receiving a workload).  As further shown in FIG. 1, the node management device may determine a change in the status associated with a node. For example, the node management device may determine that the first node was previously reported as “DOWN” and is now reported as “UP.” In this case, the node management device may provide information identifying the change in status to the load balancing device).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Anand.  One would be motivated to know whether a network nodes are available or not available to receive data in order to properly perform network load sharing.
Regarding to claim 4, Anantharam teaches the method of claim 2.  Anantharam fails to teach wherein the first operational rate is based on a success rate of information communicated via the first network device, and wherein the second operational rate is based on a success rate of information communicated via the second network device.
Anand teaches
wherein the second operational rate is based on a success rate of information communicated via the first network device, and wherein the third operational rate is based on a success rate of information communicated via the second network device (Fig.2, Col.6 lines 39-46 - The status may include information associated with the availability of a node 230 to receive a workload, such as an online/offline status (e.g., availability to establish a socket connection), a CPU load, a memory usage, a bandwidth usage, a storage usage, a queue length, a wait time, or the like. For example, the configuration information may include information to be used in configuring node management device 220 to determine whether a node is online or offline)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Anand.  One would be motivated to know whether a network nodes are available or not available to receive data in order to properly perform network load sharing
Regarding to claim 6, Anantharam teaches the method of claim 2.  Anantharam fails to teach wherein the second operational rate is based on a failure rate of the third network device to complete one or more computing tasks associated with the at least one computing task.
Anand teaches
wherein the second operational rate is based on a failure rate of the third network device (Fig.2 node 230) to complete one or more computing tasks associated with the at least one computing task (Col.7 lines 36-51 - A status request may include probing IP connectivity associated with node 230, such as by using a ping test to determine whether node 230 is online or offline, in some implementations. For example, node management device 220 may probe node 230 by sending a quantity of packets to be returned by node 230, and may determine online/offline status based on the results of the probe. In some implementations, node management device 220 may determine a quantity of pings to attempt, when determining online/offline status, based on the received configuration information. For example, node management device 220 may ping node 230 a particular quantity of times, and may determine a particular quantity of lost packets (e.g., more than a threshold identified in the configuration information) before node 230 is determined to be offline).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Anand.  One would be motivated to know whether a network nodes are available or not available to receive data in order to properly perform network load sharing.
Regarding to claim 10, Anantharam teaches the non-transitory computer readable medium of claim 9.  Anantharam fails to teach wherein the relative operational status of the second network device comprises at least one of active, available, live, or enabled, and wherein a relative operational status of the third network device comprises at least one of inactive, unavailable, not live, or disabled.
Anand teaches
wherein the relative operational status of the second network device comprising at least one of active, available, live, or enabled wherein a relative operational status of the third network device comprises at least one of inactive, unavailable, not live, or disabled (Fig. 1, Col.2 line 64 – Col.3 line 7 - The node management device may monitor a status of a node based on the configuration parameter. The node management device may probe (e.g., request a response from) the node to determine the status associated with the node. For example, the node management device may determine that a first node is “UP” (e.g., available for receiving a workload), and may determine that a second node is “DOWN” (e.g., unavailable for receiving a workload).  As further shown in FIG. 1, the node management device may determine a change in the status associated with a node. For example, the node management device may determine that the first node was previously reported as “DOWN” and is now reported as “UP.” In this case, the node management device may provide information identifying the change in status to the load balancing device).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Anand.  One would be motivated to know whether a network nodes are available or not available to receive data in order to properly perform network load sharing.
Regarding to claim 11, Anantharam teaches the non-transitory computer readable medium of claim 9.  Anantharam fails to teach wherein the first operational rate is based on a success rate of information communicated via the second network device, and wherein the second operational rate is based on a success rate of information communicated via the third network device.
Anand teaches
wherein the first operational rate is based on a success rate of information communicated via the second network device, and wherein the second operational rate is based on a success rate of information communicated via the third network device (Fig.2, Col.6 lines 39-46 - The status may include information associated with the availability of a node 230 to receive a workload, such as an online/offline status (e.g., availability to establish a socket connection), a CPU load, a memory usage, a bandwidth usage, a storage usage, a queue length, a wait time, or the like. For example, the configuration information may include information to be used in configuring node management device 220 to determine whether a node is online or offline)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Anand.  One 
Regarding to claim 13, Anantharam teaches the non-transitory computer readable medium of claim 9.  Anantharam fails to teach wherein the second operational rate is based on a failure rate of the third network device to complete one or more computing tasks associated with the at least one computing task.
Anand teaches
wherein the second operational rate is based on a failure rate of the third network device (Fig.2 Node 230) to complete one or more computing tasks associated with the at least one computing task (Col.7 lines 36-51 - A status request may include probing IP connectivity associated with node 230, such as by using a ping test to determine whether node 230 is online or offline, in some implementations. For example, node management device 220 may probe node 230 by sending a quantity of packets to be returned by node 230, and may determine online/offline status based on the results of the probe. In some implementations, node management device 220 may determine a quantity of pings to attempt, when determining online/offline status, based on the received configuration information. For example, node management device 220 may ping node 230 a particular quantity of times, and may determine a particular quantity of lost packets (e.g., more than a threshold identified in the configuration information) before node 230 is determined to be offline).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Anand.  One would be motivated to know whether a network nodes are available or not available to receive data in order to properly perform network load sharing.
Regarding to claim 17, Anantharam teaches the apparatus of claim 16.  Anantharam fails to teach wherein the relative operational status of the first network device comprises at least one of active, available, live, or enabled, and wherein a relative operational status of the second network device comprises at least one of inactive, unavailable, not live, or disabled.
Anand teaches
wherein the relative operational status of the first network device comprises at least one of active, available, live, or enabled, and wherein a relative operational status of the second network device comprises at least one of inactive, unavailable, not live, or disabled (Fig. 1, Col.2 line 64 – Col.3 line 7 - The node management device may monitor a status of a node based on the configuration parameter. The node management device may probe (e.g., request a response from) the node to determine the status associated with the node. For example, the node management device may determine that a first node is “UP” (e.g., available for receiving a workload), and may determine that a second node is “DOWN” (e.g., unavailable for receiving a workload).  As further shown in FIG. 1, the node management device may determine a change in the status associated with a node. For example, the node management device may determine that the first node was previously reported as “DOWN” and is now reported as “UP.” In this case, the node management device may provide information identifying the change in status to the load balancing device).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Anand.  One would be motivated to know whether a network nodes are available or not available to receive data in order to properly perform network load sharing.
Regarding to claim 18, Anantharam teaches the apparatus of claim 16.  Anantharam fails to teach wherein the first operational rate is based on a success rate of information communicated via the first network device, and wherein the second operational rate is based on a success rate of information communicated via the second network device.
Anand teaches
wherein the first operational rate is based on a success rate of information communicated via the first network device, and wherein the second operational rate is based on a success rate of information communicated via the second network device (Fig.2, Col.6 lines 39-46 - The status may include information associated with the availability of a node 230 to receive a workload, such as an online/offline status (e.g., availability to establish a socket connection), a CPU load, a memory usage, a bandwidth usage, a storage usage, a queue length, a wait time, or the like. For example, the configuration information may include information to be used in configuring node management device 220 to determine whether a node is online or offline)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Anand.  One would be motivated to know whether a network nodes are available or not available to receive data in order to properly perform network load sharing
Regarding to claim 20, Anantharam teaches the apparatus of claim 16.  Anantharam fails to teach wherein the second operational rate is based on a failure rate of the second network device to complete one or more computing tasks associated with the at least one computing task.
Anand teaches
wherein the second operational rate is based on a failure rate of the second network device (Fig.2 Node 230) to complete one or more computing tasks associated with the at least Col.7 lines 36-51 - A status request may include probing IP connectivity associated with node 230, such as by using a ping test to determine whether node 230 is online or offline, in some implementations. For example, node management device 220 may probe node 230 by sending a quantity of packets to be returned by node 230, and may determine online/offline status based on the results of the probe. In some implementations, node management device 220 may determine a quantity of pings to attempt, when determining online/offline status, based on the received configuration information. For example, node management device 220 may ping node 230 a particular quantity of times, and may determine a particular quantity of lost packets (e.g., more than a threshold identified in the configuration information) before node 230 is determined to be offline).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Anand.  One would be motivated to know whether a network nodes are available or not available to receive data in order to properly perform network load sharing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feng et al (US 2007/0025381) teaches a method comprising (Abstract): determining, by first network device of a plurality of network devices, operational data associated with the plurality of network devices (Fig.5 Blk. 515, ¶0048 – determine status of first network); determining, based on the operational data, a relative operational status of a second network device of the plurality of network devices; (Fig.5 Blk. 530, ¶0050) determining, based on the relative operational status, that the second network device is to process at least one computing Fig.5 Blk. 540; ¶0055) and causing the second network device to process the at least one computing task. (Fig. 0056 Blk.545 ¶0056) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862